Citation Nr: 1219206	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which assigned an initial noncompensable evaluation for hypertension.

In January 2012, the Board remanded this case for additional evidentiary development.  The case has been returned to the Board for disposition.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Prior to aggravation resulting from service-connected disability, the Veteran's hypertension required medication for control.

2.  Throughout the appeal period, the Veteran required medication for control of his hypertension, diastolic pressure readings were predominantly less than 100, and systolic pressure readings were predominantly less than 160.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the matter arises from the Veteran's disagreement with the initial rating following the grant of service connection for hypertension.  Although the Veteran was not provided all required notice until August 2010, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant medical records have been obtained and associated with the record.  It is noted that, pursuant to the Board remand, the Appeals Management Center requested by letter dated in January 2011 any outstanding pertinent medical records from the Veteran or information sufficient to allow VA to obtain those records.   To date, VA has not received copies of any medical records from the Veteran or information that would allow VA to obtain additional private medical records.  VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA further afforded the Veteran an appropriate VA medical examination.  The Board previously reviewed the record, determined that another VA examination was necessary to decide the claim, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded a VA examination in January 2012.  The Board has reviewed the examination report and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hypertension is rated under 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Having carefully considered all the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for hypertension. 

The Veteran is currently assigned a noncompensable evaluation for hypertension.  The record reflects that the Board granted service connection for hypertension in August 2007, based on aggravation of a nonservice-connected disability by service connected disability (diabetes mellitus and post traumatic stress disorder).  In a December 2007 rating decision, the RO determined that the Veteran's hypertension met the criteria for a 10 percent schedular evaluation, and noted that report of VA examination dated in October 2007 identified a 10 percent baseline disability prior to the aggravation.  Specifically, a baseline level of disability of 10 percent was established on the basis of the requirement of medication for control of the Veteran's hypertension prior to the aggravation resulting from service-connected disability.  After deducting the pre-aggravation level of disability as required by the controlling law, a noncompensable evaluation was assigned consistent with 38 C.F.R. §§ 3.322. 4.22 (2011).

The Veteran argues that the evidence establishes that he has diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which meets the schedular criteria for a 20 percent evaluation.  Notably, he has not expressed any disagreement with the baseline determination.

A review of the record shows that, throughout the appeal period, the Veteran required medication for control of his hypertension.  Diastolic pressure readings were predominantly less than 100 and systolic pressure readings were predominantly less than 160 during this same timeframe.

Private medical records show the following blood pressure readings:


Date
Systolic Reading
Diastolic Reading
February 2000
140
80
May 2000
114
72
December 2000
100
60

During the appeal period, VA treatment records show that hypertension required continuous medication.  Diastolic readings ranged from 61 to 90 and systolic readings ranged from 102 to 192.  The blood pressure readings were specifically as follows:

Date
Systolic Reading
Diastolic Reading
September 2000
112
70
October 2002
155
90
July 2003
151
89
July 2003
159
83
September 2003
140
82
September 2003
116
66
November 2003
122
84
December 2003
139
85
December 2003
157
81
January 2004
132
79
February 2004
139
86
March 2004
116
78
May 2004
192
61
November 2004
120
68
April 2005
102
62
October 2005
136
84
December 2005
138
82
April 2006
136
70
November 2006
136
82
June 2007
115
74
November 2007
132
72
February 2008
156
92
February 2008
138 & 140
84 & 86
July 2008
136
82
November 2008
130
80
June 2009
131
76
April 2010
106
62

Report of VA examination dated in January 2012 reflects that three readings were obtained:  110/72, 120/76, and 112/78.  The examiner noted that the Veteran had been taking continuous medication, Fosinopril, for control of hypertension.

In view of the above, the Board finds that the Veteran's hypertension meets the schedular criteria for a 10 percent evaluation based on the requirement for continuous medication, less 10 percent for the degree of disability existing prior to aggravation, resulting in a noncompensable evaluation.

It is noted that the Veteran does not meet the schedular criteria for higher evaluation because the diastolic pressure readings are predominantly less than 100 and the systolic pressure readings are predominantly less than 160.  A 20 percent disability evaluation for hypertension requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which is not shown by the evidence of record.  Accordingly, the disability is properly assigned a noncompensable rating.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for the next higher disability rating, the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.
Furthermore, there is no basis for a staged rating.  Neither the lay nor the medical evidence reflects that the disability met the criteria for a higher rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the claim for a compensable initial evaluation for hypertension must be denied.  There is no doubt to resolve.  Gilbert, supra.

Lastly, the Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial compensable evaluation for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


